Title: John Adams to Abigail Adams, 7 May 1777
From: Adams, John
To: Adams, Abigail


     
      Philadelphia May 7. 1777
     
     We have no News here, except what We get from your Country. The Privateers act with great Spirit, and are blessed with remarkable Success. Some Merchant ships are arrived this Week from Maryland. They were first chased by Men of War, in attempting to get into Cheasapeak Bay—they run from them and attempted Delaware Bay—there they were chased again. Whereupon they again shifted their Course for Cheasapeak and got in safe in spight of all the Men of War could do.
     Thus you see We can and will have Trade, in spight of them. . . . And this Trade will probably increase fast. It requires Time for The Stream of Commerce to alter its Channell. Time is necessary, for our Merchants and foreign Merchants to think, plan, and correspond with each other. Time is also necessary for our Masters of Vessells and Mariners to become familiar with the Coasts, Ports and Harbours of foreign Countries—and a longer Time still is needfull for French, Spanish, and Dutch Masters and Mariners to learn our Coasts, and Harbours.
     
      Yours, ever, ever yours.
     
    